Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN201910313964 on 4/18/2019. It is noted, however, that applicant has not filed a certified copy of the CN ‘964 application as required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 1/4/2021 is acknowledged. Claims 9-10 are currently withdrawn by the applicant. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should read “a feed tube” in line 8 in order to be grammatically correct.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the channel" in line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a “feed channel” inside the fixed mold. However, it does not appear that the “channel” in claim 3 refers to the “feed channel” because the “feed channel” is in the fixed mold and not in the moveable mold as required in claim 3. It appears “the channel” in claim 3 may pertain to the passage in line 1. However, clarification by the applicant is requested. 
Claim 4 recites “wherein an end of the feed tube, closed to the bowl of the movable mold, is of an outwardly tapered shape”. Regarding the term “closed to”, it is unclear if the tube is “closed” or if the term should read “close to the bowl of the moveable mold”. If the term should read as “close to”, it is still unclear as to the location of the end of the feed tube. If the applicant does mean the end of the tube that is physically in the mold, the claim should be amended to read that the end of the feed tube in question is the one that is inserted into or in communication with the moveable mold. 

Allowable Subject Matter
Claims 1, 5-8 are allowed. D1(CN 201663895 as provided by the applicant) discloses an oily gluten press Embryo machine and method for processing oily gluten (see paragraphs 0003-0008 of the manual, Figure 1): including an extruder, the discharge end of the extruder is equipped with a pressing die, and the pressing die includes a discharge plate 3 and a rotating template 2 and the cover plate 1, the discharge plate 3 is set at the discharge port of the extruder, the outer end surface of the rotating template 2 is provided with a hemispherical mold bowl, and the discharge plate 3 is provided with a passage; the end surface of the cover plate 1 and the corresponding position of the mold bowl of the rotating template is provided with a hemispherical mold bowl.
D1 does not teach that the fixed mold has a feeding channel and that the movable mold has a feed tube that is in communication with an ingredient barrel through a pipe. D1 also does not teach a die holder, a hold down mechanism, and a stop block as claimed. The prior art does not suggest or teach these features and it would not have been obvious to add them to D1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791